Kelsey v Hourigan (2019 NY Slip Op 06259)





Kelsey v Hourigan


2019 NY Slip Op 06259


Decided on August 22, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


473 CA 18-01954

[*1]JOHN A. KELSEY AND MARY M. KELSEY, PLAINTIFFS-RESPONDENTS,
vGERALD E. HOURIGAN, JR., INDIVIDUALLY, AND DOING BUSINESS AS GERALD HOURIGAN DAIRY FARM, PATRICIA J. HOURIGAN, GERALD E. HOURIGAN, JR., AND PATRICIA J. HOURIGAN, INDIVIDUALLY AND DOING BUSINESS AS HOURIGAN'S UDDER PLACE, DEFENDANTS-APPELLANTS. (APPEAL NO. 2.) 


COSTELLO, COONEY & FEARON, PLLC, CAMILLUS (JAMES GASCON OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
JOHN A. MAYA, UTICA, FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (James P. Murphy, J.), entered October 11, 2018. The order denied defendants' motion for leave to renew and reargue their motion for summary judgment. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Kelsey v Hourigan ([appeal No. 1] — AD3d — [Aug. 22, 2019] [4th Dept 2019]).
Entered: August 22, 2019
Mark W. Bennett
Clerk of the Court